     8:13-cb-00008-SMB Doc # 59 Filed: 12/17/20 Page 1 of 1 - Page ID # 117


                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                                                               8:13CB8
                   Plaintiff,

      vs.
                                                               ORDER
TERRY L. SOUTH,

                   Defendant.


      This matter is before the court on Government’s Motion to Dismiss (Filing No. 58).
Government’s Motion to Dismiss (Filing No. 58) is granted. This case which involves,
Violation Notice 1753374-NE14, is dismissed. The warrant is vacated.


      DATED this 17th day of December, 2020.


                                              BY THE COURT:

                                              s/ Susan M. Bazis
                                              United States Magistrate Judge
